        Case: 3:17-cv-00395-jdp Document #: 49 Filed: 06/19/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

PRINCE D. KEY,

        Plaintiff,
                                                        Case No. 17-cv-395-jdp
   v.

MEREDITH MASHAK, KEISHA
PERRENOUD, SALAM SYED, ELLEN
O’BRIEN, MICHAEL DITTMAN, KERI
LLOYD, WILLIAM CONROY, TRISHA
ANDERSON, PAMELA SCHMIDT, and
DON MORGAN,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing

plaintiff Prince D. Key’s claims against Michael Dittman and Keri Lloyd; dismissing

with prejudice all of plaintiff’s Eighth Amendment claims and his state-law claims

against defendants Meredith Mashak and Keisha Perrenoud; and remanding

plaintiff’s remaining state-law claims to Dane County Circuit Court.


        /s/                                                       6/19/20
        Peter Oppeneer, Clerk of Court                            Date
